DETAILED ACTION
Claims 1-4, 6-13, and 15-18 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-4, 6-13, and 15-18, under Step 2A claims 1-4, 6-13, and 15-18 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A method comprises: sending, by a processing module of a user computing device of a communication network, a use request regarding an exchange item to a merchant computing device that is affiliated with the communication network, wherein the exchange item is associated with exchange item information that includes static exchange item information and dynamic exchange item information, and wherein the user     

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to validate an exchange item use request. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a processing module, a user computing device, and a marketplace server. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including:
•    performing repetitive calculations,
•    receiving, processing, and storing data,
•    electronically scanning or extracting data from a physical document,
•    electronic recordkeeping,
•    automating mental tasks, and
•    receiving or transmitting data over a network, e.g., using the Internet to gather data.

In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 1-4 and 6-9 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 1-4 and 6-9  are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 1-4 and 6-9 do not set forth further additional elements. Considered both individually and as a whole, claims 1-4 and 6-9 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 1-4 and 6-9 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims 
Claims 10-13 and 15-18 are parallel, i.e. recite similar concepts and elements, to claims 1-4 and 6-9, analyzed above, and the same rationale is applied.
In view of the above, claims 10-13 and 15-18 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Metnick et al., US PG Pub 2017/0372392 A1 (hereafter “Metnick”), previously cited, in view of Lisboa, US PG Pub 2011/0059727 A1 (hereafter “Lisboa”), previously cited.
	
Regarding claim 1, Metnick teaches a method comprises: 
sending, by a processing module of a user computing device of a communication network, a use request regarding an exchange item to a merchant computing device that is affiliated with the communication network, wherein the exchange item is associated with exchange item information that 
sending, by a processing module of the merchant computing device, information representing the use request regarding the exchange item to a marketplace server of the communication network (¶0098); 
identifying, by a processing module of the marketplace server, a user computing device that is associated with the exchange item to produce an identified user computing device, wherein the identifying includes accessing an exchange item database of the communication network to obtain the static exchange item information associated with the exchange item (Figure 18H and ¶¶0069, 0075-0077, 0096-0104, 0113, and 0310); 
generating, by the processing module of the marketplace server, a portion of a dynamic exchange item identifier based on the static exchange item information to produce a use verification code for the use request regarding the exchange item (¶¶0107-0111); 
sending, by the processing module of the marketplace server, the use verification code to the identified user computing device (¶0074); 
when the user computing device is not the identified user computing device: sending, by the processing module of the marketplace server, an exchange item disabling message to the user computing device to disable use of the exchange item without modifying the static exchange item information associated with the exchange item (¶¶0273-0281); and denying, by the processing module of the marketplace server, the use request of the exchange item (¶¶0096-0101); and
when the user computing device is the identified user computing device: receiving, by the user computing device, the use verification code (¶¶0098-0100); 
sending, by the processing module of the user computing device, the use verification code to the merchant computing device (¶¶0415-0418); 
sending, by the processing module of the merchant computing device, information representing the use verification code to the marketplace server (¶¶0156-0159); and 
approving, by the processing module of the marketplace server, the use request of the exchange item when the information representing the use verification code is validated (¶¶0170-0178).


Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lisboa, the results of the combination were predictable. 

Regarding claim 2, Metnick in view of Lisboa teaches the method of claim 1 further comprises: updating, by the marketplace server, a chain of custody record for the exchange item by: generating a first transaction record regarding the use request; generating a second transaction record regarding the generating and sending the use verification code; generating a third transaction record regarding validation of the information representing the use verification code; generating at least one secure data block that is linked to the chain of custody record, wherein each of the at least one secure data block includes a transaction section; and including one or more of the first, second, and third transaction records in the transaction section of the at least one secure data block (Metnick ¶¶0162, 0205, 0230-0241, 0262, 0274, 0296, 0301, 0316, 0343-0350, and 0354-0357).

Regarding claim 3, Metnick in view of Lisboa teaches the method of claim 1, wherein the use request comprises: exchange item information regarding the exchange item, wherein the exchange item information includes one or more of an exchange item serial number, an issuer identifier (ID), an owner ID, conditions, rules, offers, and use options; and user computing device information regarding the user 

Regarding claim 4, Metnick in view of Lisboa teaches the method of claim 3, wherein the information representing the use request regarding the exchange item comprises one or more of: a copy of the exchange item information and the user computing device information; merchant computing device information that includes one or more of a merchant computing device ID, a merchant IP address, and a marketplace system merchant ID; and an encrypted version of the exchange item information, the user computing device information, and the merchant computing device information (Metnick ¶0110).

Regarding claim 6, Metnick in view of Lisboa teaches the method of claim 1 further comprises: initiating, by the marketplace server, a timeout period after sending the use verification code (¶0176); and when the timeout period expires prior to receiving the information representing the use verification code, denying, by the marketplace server, the use request (Metnick ¶¶0177-0178).

Regarding claim 7, Metnick in view of Lisboa teaches the method of claim 6 further comprises: when the timeout period expires prior to receiving the information representing the use verification code, sending, by the marketplace server, the exchange item disabling message to the user computing device (Metnick ¶¶0181-0188).

Regarding claim 8, Metnick in view of Lisboa teaches the method of claim 1, wherein the information representing the use verification code comprises one or more of: the use verification code; a reply code corresponding to the use verification code; a user computing device identifier (ID) of the user computing device; a merchant computing device ID; and an encrypted version of one or more of the use verification code, the reply code, the user computing device ID, and the merchant computing device ID (Metnick ¶¶0074 and 0110).

Regarding claim 9, Metnick in view of Lisboa teaches the method of claim 1, wherein the validating the information representing the use verification code comprises: initiating, by the marketplace server, a timeout period after sending the use verification code; when the information representing the use verification code is received prior to the timeout period expiring: verifying that the information representing the use verification code is correct; verifying that the exchange item has a balance that exceeds a value of the use request; and when the information representing the use verification code is correct and the exchange item has a balance that exceeds the value of the use request, sending an approval message to the merchant computing device (Metnick ¶¶0100-0111 and 0176-0188).

Regarding claims 10-13 and 15-18, all of the limitations in claims 10-13 and 15-18 are closely parallel to the limitations of method claims 1-4 and 6-9, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the §101 rejection, the examiner disagrees. As noted in the Advisory Action dated 9/14/2020, again in the Non-Final Rejection dated 10/27/2020, again in the Final Rejection dated 2/12/2021, and again in the Advisory Action dated 4/5/2021, the limitation “by a processing module” appended to every step is equivalent to the instructions to perform the abstract idea on a generic computer and does not integrate the abstract idea into a practical application or constitute significantly more than the abstract idea. The examiner still recommends amending the specific hardware elements required by each respective step in order to integrate the abstract idea into a practical solution.  A processing module is hardware, but it is generic hardware that describes a generic computer and every step is performed by this generic hardware description.  The examiner’s recommendation is to recite specific hardware that specifically performs the different steps, and this hardware may be different for the different steps. For example, using Figure 2 of the drawings, which steps are performed by the memory controller, the main memory, the IO controller, the IO interface, the memory interface module, etc.  Or using Figure 4 of the drawings, which steps are performed by the Alice and every Federal Circuit decision since.  
In response to applicant’s argument that Metnick does not teach dynamic exchange item information, the examiner disagrees. Dynamic information is information that changes, and applicant does not have a special definition in the specification. Metnick teaches dynamic exchange item information in the paragraphs cited, for example price and expiration date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.